—Order, Supreme Court, New York County (Charles Ramos, J.), entered October 5, 1999, which denied defendant’s motion for a preliminary injunction, unanimously affirmed, with costs.
Looking “behind and beyond the label to ascertain the true nature of the transaction” (Purchasing Assocs. v Weitz, 13 NY2d 267, 273), the motion court properly determined that the restrictive covenant at issue was made in connection with a contract of employment and properly exercised its discretion in denying the motion for a preliminary injunction since defendant failed to establish a likelihood of success on the merits, that it will suffer irreparable injury unless the injunction is granted and that the balance of equities lies in its favor (see, Reed, Roberts Assocs. v Strauman, 40 NY2d 303). The parties’ conflicting allegations will most appropriately be resolved at a speedy trial at which all factual controversies maybe fully argued and expeditiously determined (see, Matter of Federation to Preserve Greenwich Vil. Waterfront & Great Port v New York State Dept. of Transp., 150 AD2d 225). Concur — Sullivan, P. J., Nardelli, Wallach, Lerner and Buckley, JJ.